Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 25, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-21-00450-CV

               IN RE OILFIELD SPECIALTIES, LLC, Appellant


                      On Appeal from the 80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-35023

                            MEMORANDUM OPINION

      Relator Oilfield Specialties, LLC filed a petition for writ of mandamus in
this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Jeralynn Manor, presiding
judge of the 80th District Court of Harris County, to vacate the trial court’s order
signed May 10, 2021, vacating a previous order of the trial court releasing funds
from the registry of the trial court.
      Relator has not established it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.

                                PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                         2